DETAILED ACTION
This communication is in response to the request for continued examination filed 11 February 2022 (submission filed 17 January 2022).
Claims 26, 28, 33, 40, and 45 have been amended.
Claims 26-50 are currently pending.  
Claims 26-50 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.
 
Response to Amendment/Remarks
The objections to the drawings have been remedied and are withdrawn.
Regarding 35 USC § 103, Applicant argues that the currently cited Kohli and Decanne do not teach the amended limitations. More specifically, Applicant argues that Kohli does not appear to discuss the output device rotating through a plurality of thematic content elements corresponding to the first theme and the second theme. Examiner agrees with this specific point; Decanne is cited below as teaching this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-31, 33-38, 40-43, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0308155 (“Kohli”) in view of U.S. 2016/0105432 (“Decanne”).

Regarding Claim 26, Kohli teaches a thematic content delivery system, comprising: 
an output device (See “Dynamic menu computing device 400 may also include at least one media output component 408 for presenting information to a user 402” in ¶ 0056.); 
a wireless radio frequency (RF) transceiver (See “Communication interface 412 may include, for example, a wired or wireless network adapter or a wireless data transceiver for use with a mobile phone network such as GSM, 3G, 4G, or any other mobile data network or WIMAX” in ¶ 0058.); 
control circuitry communicably coupled to the wireless RF transceiver and to the output device; and a storage device communicably coupled to the control circuitry, the storage device including machine-executable instructions that, when executed by the control circuitry transform at least a portion of the control circuitry to thematic content delivery circuitry (See “Stored in memory area 406 are, for example, computer readable instructions for providing a user interface to user 402 via media output component 408, and optionally, receiving and processing input from input device 410” in ¶ 0059.), the thematic content delivery circuitry to: 
receive an identifier from a portable device via the wireless transceiver, wherein the identifier includes electronic data representing a first theme corresponding to the identifier (See “The host computing device receives geolocation data and a consumer identifier [identifier] from a consumer computing device [portable device] of the consumer. Based on the geolocation data and the consumer identifier, the host computing device identifies the restaurant and retrieves consumer data relevant to food and beverage options [electronic data representing a theme corresponding to the identifier] for the consumer” in ¶ 0024 and “As the customer approaches the kiosk [400], the kiosk communicates (by, for example, Bluetooth.TM., NFC, or a similar short-range communication protocol) with a consumer computing device of the consumer, causing the consumer computing device to transmit geolocation data and a consumer identifier to a host computing device or the kiosk [400] that then provides the geolocation data to the host computing device” in ¶ 0025.); 
determine the first theme corresponding to identifier from the electronic data (See “Based on the geolocation data and the consumer identifier, the host computing device identifies the restaurant and retrieves consumer data relevant to food and beverage options for the consumer. … As another example, the host computing device may retrieve consumer data corresponding to the residence or nationality of the consumer” in ¶ 0024 and “In response, the host computing device retrieves consumer data, which in this example includes data corresponding to prior purchases by the consumer. In such embodiments, the host computing device may obtain consumer data from a consumer data source that is communicatively coupled to a payment card network and configured to receive consumer purchase data from a payment processor or other entity in the payment network. The consumer data may include various characteristics of items previously purchased by the consumer including, but not limited to, price, color, size, type of clothing, style of clothing, and the like” in ¶ 0025.);
receive a second identifier from a second portable device via the wireless transceiver, wherein the second identifier includes electronic data representing a second theme corresponding to the second identifier (See “The host computing device receives geolocation data and a consumer identifier [identifier] from a consumer computing device [portable device] of the consumer. Based on the geolocation data and the consumer identifier, the host computing device identifies the restaurant and retrieves consumer data relevant to food and beverage options [electronic data representing a theme corresponding to the identifier] for the consumer” in ¶ 0024 and “As the customer approaches the kiosk [400], the kiosk communicates (by, for example, Bluetooth.TM., NFC, or a similar short-range communication protocol) with a consumer computing device of the consumer, causing the consumer computing device to transmit geolocation data and a consumer identifier to a host computing device or the kiosk [400] that then provides the geolocation data to the host computing device” in ¶ 0025. Whether labeled first, second, or seventh, the process steps are the same for receiving each identifier and is thus taught by Kohli. See also Fig. 1 showing multiple consumer devices 106.); 
determine a second theme corresponding to the second identifier from the electronic data representing the second theme (See “Based on the geolocation data and the consumer identifier, the host computing device identifies the restaurant and retrieves consumer data relevant to food and beverage options for the consumer. … As another example, the host computing device may retrieve consumer data corresponding to the residence or nationality of the consumer” in ¶ 0024 and “In response, the host computing device retrieves consumer data, which in this example includes data corresponding to prior purchases by the consumer. In such embodiments, the host computing device may obtain consumer data from a consumer data source that is communicatively coupled to a payment card network and configured to receive consumer purchase data from a payment processor or other entity in the payment network. The consumer data may include various characteristics of items previously purchased by the consumer including, but not limited to, price, color, size, type of clothing, style of clothing, and the like” in ¶ 0025. Whether labeled first, second, or seventh, the process steps are the same for determining a theme corresponding to each identifier and is thus taught by Kohli.);
convert content elements presented by the output device to thematic content elements using the determined first theme (See “The host computing device then transmits a consumer profile message to a dynamic menu computing device, such as a tablet, point-of-sale terminal, kiosk, or similar computing device, associated with the restaurant, causing the dynamic menu computing device to display [convert] a custom menu tailored according to the consumer data. … If the consumer is from a country that is predominantly vegetarian or otherwise adheres to certain dietary restrictions, the menu can be modified [converted] to emphasize dishes that meet such dietary restrictions accordingly” in ¶ 0024 and “The host computing device then generates and transmits a consumer profile message containing at least a portion of the consumer device to a dynamic menu computing device, i.e., the kiosk, which displays a menu of clothing items available at the department store based on the retrieved consumer data” in ¶ 0025.) and electronic data from one or more sources separate from the portable device and the second portable device, the one or more sources containing content associated with the theme, and wherein the one or more sources are connected to the storage device via a network connection (See “consumer data source 104 is stored remotely from host computing device 102 and may be non-centralized. Consumer database 104 may include a single database having separated sections or partitions or may include multiple databases, each being separate from each other. For example, consumer database 104 includes a consumer data source containing consumer data including, without limitation, ages, residential locations, purchasing histories, and demographic data for a plurality of consumers. Consumer database 104 may further include consumer data available on one or more social networks associated with a consumer. For example, consumer database 104 may be associated with a computing device (not shown) configured to crawl and/or scrape social network profiles or similar webpages associated with consumers” in ¶ 0030 and Fig. 1 showing network 108.);
display the thematic content elements, wherein the thematic content elements are displayed in at least one of: an audio format, a video format, or a haptic format, wherein the thematic content elements are displayed for a period of time (See “Dynamic menu computing device 400 may also include at least one media output component 408 for presenting information to a user 402. Media output component 408 may be any component capable of conveying information to user 402. For example, media output component 408 includes an output adapter such as an audio adapter and/or a video adapter. The output adapter is operatively coupled to processor 404 and operatively coupleable to an output device such as an audio output device, such as a speaker or headphones, or a display device, such as a liquid crystal display, organic light emitting diode display, or “electronic ink” display” in ¶ 0056 wherein all content is output for a time whether that time be definite or indefinite.).
Kohli does not expressly teach convert content elements presented by the output device using the determined first theme and the second theme; the thematic content elements are displayed only while the output device is within a defined radius of the portable device and the second portable device, and wherein the output device rotates through a plurality of thematic content elements corresponding to the first theme and the second theme.
However, Decanne teaches convert content elements presented by the output device using the determined first theme and the second theme (See “In the embodiment shown in FIG. 11, at step 1100, a determination is made regarding whether new users have arrived at the kiosk. If it is determined that no additional users have arrived, then no further action is taken. If new users have arrived at the kiosk, then at step 1102 the instantaneous scores of the user corresponding to categories associated with the kiosk are incorporated into the passive determination of which content campaigns to display as illustrated by the input labeled “Score calculation for each viewer as shown in FIG. 9”” in ¶ 0084 wherein all user themes are taken into consideration when presenting content.); the thematic content elements are displayed only while the output device is within a defined radius of the portable device and the second portable device (See “In one embodiment, the correlation between the received signal characteristic and distance can be calibrated by positioning location-emitting device 280 a known distance 282 from the mobile internet device 230. The emitted beacon signal is monitored by mobile internet device 230 and the known distance is used to calibrate the correlation between distance and signal strength. In particular, the calibration can aid to determine the distance 282 of a user to the display when the user has a handheld or wearable device with the ‘app’ active as this ‘app’ will signal the identified beacon ID, and its received signal characteristic, from the beacon to the cloud-based central database. Identification of a user within close proximity to a particular kiosk 104 allows the user to interact directly with the associated kiosk 104” in ¶ 0037 and “At step 1106, a determination is made whether viewers have left the vicinity of the kiosk. In response to a viewer leaving the kiosk, the associated campaigns added by the user, either actively by the user or passively as a result of scoring associated with user categories, the associated campaigns are removed from the playlist at step 1108” in ¶ 0085) and wherein the output device rotates through a plurality of thematic content elements corresponding to the first theme and the second theme (See “FIG. 12 is a flowchart illustrating a method of managing a playlist of content displayed to a plurality of users that includes active request users and passive viewer participation” in ¶ 0086 and “If at step 1212 it is determined that the campaign type being added is not of the on-demand type (i.e., is being added as passively in response to analysis of the user's likes and dislikes), then at step 1220 a determination is made whether the campaign to be added is already queued in the playlist for the user. If at step 1220 it is determined that the campaign to be added is already queued on the playlist, then at step 1222 the campaign is not added to the playlist and the method ends. If at step 1220 it is determined that the campaign is not already queued on the playlist, then at step 1226 the new campaign is appended to the campaign playlist” in ¶ 0089 wherein a playlist is universally understood to mean a list of items to be played. Playing through the list is considered rotating through the items on the list.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Kohli and Decanne to display content only while the user device is within a predetermine distance/radius of the display device and to rotate through the content. The motivation, as shown in Decanne, is so that users who are not in the vicinity of the display cannot control the display and so that all users are able to enjoy content targeted towards them. 
Regarding Claims 33, 40, and 45, these claims are substantially similar to claim 26 and are rejected similarly.
Regarding Claim 27, Kohli teaches the output device comprises at least one of: a display device and the content elements comprise display objects; an audio output device and the content elements comprise audio output segments; a haptic output device and the content elements comprise tactile feedback sequences; or a printer and the content elements comprise hardcopy output produced by the printer (See “Dynamic menu computing device 400 may also include at least one media output component 408 for presenting information to a user 402. Media output component 408 may be any component capable of conveying information to user 402. For example, media output component 408 includes an output adapter such as an audio adapter and/or a video adapter. The output adapter is operatively coupled to processor 404 and operatively coupleable to an output device such as an audio output device, such as a speaker or headphones, or a display device, such as a liquid crystal display, organic light emitting diode display, or "electronic ink" display” in ¶ 0056.).
Regarding Claims 34, 41, 46, these claims are substantially similar to claim 27 and are rejected similarly.
Regarding Claim 28, Kohli teaches the wireless transceiver comprises at least one of: an IEEE 802.11 (Wi-Fi) compliant transceiver or a Bluetooth® compliant transceiver (See “As the customer approaches the kiosk, the kiosk communicates (by, for example, Bluetooth.TM., NFC, or a similar short-range communication protocol) with a consumer computing device of the consumer, causing the consumer computing device to transmit geolocation data and a consumer identifier to a host computing device or the kiosk” in ¶ 0025.).
Regarding Claims 35, 42, and 47, these claims are substantially similar to claim 28 and are rejected similarly.
Regarding Claim 29, Kohli teaches the identifier comprises at least one of: a media access control (MAC) address; a device manufacturer assigned unique identifier; or an application generated unique identifier (See “As the customer approaches the kiosk, the kiosk communicates (by, for example, Bluetooth.TM., NFC, or a similar short-range communication protocol) with a consumer computing device of the consumer, causing the consumer computing device to transmit geolocation data and a consumer identifier to a host computing device or the kiosk” in ¶ 0025.).
Regarding Claims 36, 43, and 48, these claims are substantially similar to claim 29 and are rejected similarly.
Regarding Claim 30, Kohli teaches the machine-executable instructions that cause the thematic content delivery circuitry to determine a theme corresponding to identifier further cause the thematic content delivery circuitry to: retrieve information indexed by the identifier from one or more data structures, the information representative of a theme that corresponds to the identifier (See “Consumer data is generally stored in the consumer data source according to unique consumer identifiers assigned to each consumer that uses a dynamic menu generation system according to the present disclosure. To retrieve consumer data associated with a particular consumer, the host computing device performs a lookup, query, or similar operation based on the consumer identifier to retrieve consumer data associated with a particular consumer identifier” in ¶ 0067.).
Regarding Claims 37 and 49, these claims are substantially similar to claim 30 and are rejected similarly.
Regarding Claim 31, Kohli teaches the one or more data structures comprise one or more data structures stored on a cloud-based server (See “FIG. 1 is a schematic illustration of an example dynamic menu generation system 100 for dynamically generating custom menus for consumers using a host computing device 102. Host computing device 102 may include one or more computing devices specifically programmed to perform the functions described further herein. In the exemplary embodiment, host computing device 102 is in communication with a consumer database (memory) 104, which contains a variety of information and data, as described below in greater detail. In one embodiment, consumer database 104 is stored within host computing device 102. In alternative embodiments, consumer data source 104 is stored remotely from host computing device 102 and may be non-centralized” in ¶ 0030.).
Regarding Claims 38 and 50, these claims are substantially similar to claim 31 and are rejected similarly.

Claims 32, 39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Decanne and further in view of U.S. 2014/0378233 (“Weston”).

Regarding Claim 32, Kohli does not expressly teach the portable device comprises a promotional item that includes at least one active transmitter.
However, Weston teaches the portable device comprises a promotional item that includes at least one active transmitter (See “Methods are described for selling, loaning, renting, or otherwise providing a retail product, such as an interactive product, that allows a consumer to participate in one or more venues. The retail product is capable of interfacing with interactive devices in the venues that are capable of producing sensory effects based on communication from and/or to the retail product. Furthermore, the retail product preferably has an independent or intrinsic value apart from the use of the product in the venues, and may include, for example, a toy wand or like toy device, apparel, and/or jewelry” in the abstract, “For example, the retail product may comprise at least one of a toy, apparel and a collector's item, and/or the first venue may comprise at least one of an entertainment or leisure facility, a restaurant, and a hotel” in ¶ 0014, and “FIG. 18 is a simplified schematic diagram of one embodiment of an RF transceiver 300 and optional master control system 375 for use with the magic wand toy actuator of FIG. 17A. As illustrated, the transceiver 300 basically comprises an RF Module 380, a Control Module 385 and an antenna 390. When the distal end of wand 200 comes within a predetermined range of antenna 390 (.about.20-60 cm) the transponder antenna 345 (FIG. 17C) becomes excited and impresses a voltage upon the RF transmitter/receiver chip 340 disposed within transponder 335 at the distal end of the wand 200. In response, the RF transmitter/receiver chip 340 causes transponder antenna 345 to broadcast certain information stored within the transponder 335 comprising 80 bits of read/write memory. This information typically includes the user's unique ID number, magic level or rank and/or certain other information pertinent to the user or the user's play experiences” in ¶ 0067.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Kohli and Weston to utilize a promotion item as described in Weston in place of the user device recited in Kohli. As described in Weston, the promotional item (e.g., wand) allows users such as children who may not have a personal mobile device to participate and have customizations provided for them. 
Regarding Claims 39 and 44, these claims are substantially similar to claim 32 and are rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688